AMENDMENT TWO
COUNTRYWIDE FINANCIAL CORPORATION
GLOBAL STOCK PLAN

WHEREAS, Countrywide Financial Corporation (the “Company”) wishes to amend the
Countrywide Financial Corporation Global Stock Plan (the “Plan”) to increase the
number of shares of Common Stock available under the Plan;

NOW THEREFORE, the Plan shall be amended as follows:

          1. Section 4.01, Stock Subject to the Plan, is hereby amended by
deleting this section in its entirety and replacing it with a new Section 4.01
as follows:

        “4.01 Stock Subject to the Plan. Subject to the provisions of Sections
12.03 and 12.04 hereof, the Board shall reserve for issuance under the Plan an
aggregate of one million five hundred thousand (1,500,000) shares of Common
Stock, which shares shall be authorized but unissued.”

          2. Rule 4.1 of the Countrywide Financial Corporation Global Stock Plan
(UK Sharesave Scheme) is hereby amended by deleting this Rule in its entirety
and replacing it with a new Rule 4.1 as follows:

        “4.1 No options shall be granted in any year which would, at the time
they are granted, cause the number of shares in the Company allocated under this
Plan to exceed 1,500,000 or any other number so specified by the Board from time
to time.”

        IN WITNESS WHEREOF, the Company has caused this Amendment Two to be
executed this 24th day of June, 2003.

Countrywide Financial Corporation



  /s/ Thomas H. Boone                     
Thomas H. Boone
Senior Managing Director,
Chief Administrative Officer



Attest:


   /s/ Gerard A. Healy                     
Gerard A. Healy
Assistant Secretary